Case: 20-10336     Document: 00515638325          Page: 1    Date Filed: 11/13/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 13, 2020
                                  No. 20-10336                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Edgar Ivan Lira Estrada,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 3:19-CR-342-S-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Edgar Ivan Lira Estrada pled guilty to illegal reentry after deportation
   in violation of 8 U.S.C. § 1326(a) and (b)(2). He was sentenced to 90 months
   of imprisonment. Lira Estrada argues that his sentence should not have been
   enhanced under § 1326(b)(2). He contends that § 1326(b)(2) defines a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10336      Document: 00515638325            Page: 2   Date Filed: 11/13/2020




                                      No. 20-10336


   separate offense, and that because his indictment did not allege a prior
   conviction, it charged only a general violation of § 1326 and failed to invoke
   the sentencing enhancement in 8 U.S.C. § 1326(b)(2). This, he says, violates
   his due process rights. Lira Estrada concedes that his argument is foreclosed,
   but he raises it to preserve it for further review.
          The Government moves for summary affirmance. As Lira Estrada
   concedes, the sole issue raised on appeal is foreclosed by Almendarez-Torres
   v. United States, 523 U.S. 224, 235 (1998). See United States v. Wallace, 759
   F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624,
   625–⁠26 (5th Cir. 2007). Because the issue is foreclosed, summary affirmance
   is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED; the alternative motion for an extension of time is DENIED
   AS MOOT; and the district court’s judgment is AFFIRMED.




                                           2